Citation Nr: 0629057	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from January 1987 to 
June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A. Relevant Treatment Records Not Requested

The RO's August 2002 rating decision denied the veteran's 
request to reopen her claim of service connection for 
residuals of a left knee injury because the newly submitted 
evidence, Oklahoma VA medical center records, did not 
constitute new and material evidence.  The veteran timely 
filed a notice of disagreement in August 2003, and in her 
letter indicated that she sought treatment for her left knee 
problems at the VA medical center in Temple, Texas, and at 
Shawnee Regional.  Her March 2004 substantive appeal 
reiterated her treatment by both of these facilities.  There 
is no evidence in the claims file that any attempt was made 
to retrieve any of these records from the Temple VA medical 
center or Shawnee Regional.

Thus, the Board concludes that further development is 
necessary to properly decide the veteran's claim.  In order 
to fulfill VA's duty to assist the veteran, appropriate 
attempts to retrieve these records must be made.  See 
38 C.F.R. § 3.159 (2005).

B. Inadequate VCAA Notice

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

Letters sent to the veteran in June 2002 and January 2004 
notified the veteran of the evidence and information 
necessary to substantiate each element of the veteran's 
underlying service connection claim.  Additionally, an August 
2002 letter accompanying the rating decision notifies the 
veteran of the technical definitions of "new" and 
"material."  However, none of these letters, or any other 
letters sent to the veteran, identify the basis for the prior 
denial of benefits, nor do they notify the veteran what 
evidence and information is necessary to reopen her claim of 
service connection for residuals of a left knee injury.  In 
this case, the RO specifically failed to notify the veteran 
that she must submit new evidence which demonstrates that 
either her in-service left knee injury resulted in a chronic 
left knee disability or her in-service left knee injury 
permanently aggravated her pre-existing left knee condition 
beyond the natural progress of the condition.

In light of the above, the Board finds that this appeal must 
be remanded to the RO for proper notice in accordance with 
Kent.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and ask her to 
provide an address for Shawnee Regional, 
as well as the dates of treatment for her 
left knee disability at that facility.  
After securing the necessary release, 
obtain these records.

2. Ask the veteran to identify the dates 
of treatment for her left knee at the VA 
medical center in Temple.  Obtain the 
veteran's relevant treatment records from 
the VA medical center in Temple.

3. Provide the veteran with notice 
regarding what constitutes new and 
material evidence with regard to her 
claim of service connection for residuals 
of a left knee injury.  Specifically, the 
veteran should be informed of the basis 
for the previous denial of benefits, as 
well as what evidence and information is 
necessary to reopen her claim of service 
connection for residuals of a left knee 
injury.  See 38 C.F.R. § 3.156; Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
veteran should also be provided with 
notice regarding the disability rating 
and effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

4. After completion of the above, the 
veteran should be afforded an opportunity 
to submit new evidence in support of her 
claim of service connection for residuals 
of a left knee injury.  Then, review the 
expanded record and determine if the 
veteran has submitted new and material 
evidence.  Unless the claim is reopened 
and the benefits sought are granted, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


